Appeal by defendant from a judgment of the Supreme Court, Queens County (Sharpe, J.), rendered May 16, 1983, as amended May 20, 1983, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and sentencing him to concurrent indeterminate terms of imprisonment of 7 to 21 years and 3 to 9 years, respectively.
Judgment, as amended, modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed for robbery in the first degree to an indeterminate term of imprisonment of 3 to 9 years. As so modified, judgment, as amended, affirmed.
Under the circumstances, we find that the sentence should be reduced to the extent indicated herein.
Defendant’s other contentions are either unpreserved for appellate review or without merit. Gibbons, J. P., Brown, Weinstein and Lawrence, JJ., concur.